In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Jones, J.), entered August 22, 2008, which, upon an order of the same court dated June 17, 2008, granting the motion of the defendants County of Suffolk, Suffolk County Sheriff’s Department, and Suffolk County Police Department, and the separate motion of the defendants James Kilmeade and Lauren Kilmeade, for summary judgment dismissing the complaint insofar as asserted against each of them, is in favor of the defendants and against him. The notice of appeal from the order dated June 17, 2008, is deemed to be a notice of appeal from the judgment entered August 22, 2008 (see CPLR 5512 [a]).
Ordered that the judgment is affirmed, with one bill of costs payable to the respondents James Kilmeade and Lauren Kilmeade.
The defendants satisfied their prima facie burden of establishing their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly granted the defendants’ separate motions for summary judgment dismissing the complaint insofar as asserted against each of them.
The plaintiffs remaining contentions are without merit or are not properly before this Court. Fisher, J.P., Dillon, Dickerson and Belen, JJ., concur. [Prior Case History; 2008 NY Slip Op 31699(U).]